Citation Nr: 0902105	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  08-10 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active service from July 1944 to January 
1946.  The appellant is the veteran's spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

In August 2008 the Board remanded the case for further 
evidentiary development.


FINDINGS OF FACT

1.  The veteran's death in December 2006 was caused by 
cardiac arrest with pulmonary edema, mitral valve 
regurgitation and coronary artery disease as the underlying 
cause of death, and acute renal failure and diabetes mellitus 
II as other significant conditions contributing to the death.

2.  At the time of his death, the veteran was service 
connected for post-traumatic stress disorder (PTSD), 
residuals of shell fragment wound on the left wrist with 
osteoarthritis of first metacarpal (minor), residuals of 
shell fragment wound on the mid thoracic spine, and residuals 
scar shell fragment wound of the mid thoracic spine.  The 
disabilities were rated as 70, 20, 10 and 10 percent 
disabling respectively.

3.  His service-connected disabilities did not cause the 
veteran's death and played no substantial or material part in 
his death, and did not otherwise materially accelerate his 
death.

4.  Coronary artery disease, cardiac arrest with pulmonary 
edema, mitral valve regurgitation, renal failure and diabetes 
mellitus were not manifested during service or within one 
year of service separation.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause, contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a VCAA letter of February 2007 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate her claim.  She was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on her behalf.  

The Board notes that the VCAA notice did not predate the 
rating decision.  However, the Board notes that the veteran 
was afforded the opportunity to submit additional evidence an 
opportunity of which she availed herself, and a Supplemental 
Statement of the Case was issued after the evidence was 
submitted.  Therefore, the veteran was afforded due process.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, notice was not provided.  However, the 
untimely notice did not create any unfair prejudice because 
the preponderance of the evidence is against the claims for 
service connection.  Indeed, for this reason, any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In this case, 
available morning reports, outpatient treatment records and 
private medical treatment records have been obtained.  

The Board notes that the RO made a request to obtain records 
from the National Personnel Records Center (NPRC).  However, 
no records were located.  The Court has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The following analysis has been 
undertaken with this heightened duty in mind.  The case law 
does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Therefore, the Board finds 
that the VA has satisfied its duties to notify and to assist 
the claimant in this case.  No further assistance to the 
appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002). 38 C.F.R. § 3.303(a) (2008).  
Cardiovascular-renal disease and diabetes mellitus shall be 
presumed to have been incurred in service although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307(a) 
(3), 3.309(a) (2008 ).

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 West 2002); 38 C.F.R. § 3.312 (2008).

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2008).

Contributory cause of death is inherently not one related to 
the principal cause.  In order to constitute the contributory 
cause of death, it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2008).  If the service-connected disability 
affected a vital organ, careful consideration must be given 
to whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002). 

Initially, the Board notes that although the veteran served 
in a time of war, the appellant does not assert that the 
veteran's cardiac arrest with pulmonary edema, mitral valve 
regurgitation, coronary artery disease, acute renal failure 
and diabetes mellitus II had begun in combat, therefore,  38 
U.S.C.A. § 1154(b), is not for application.

Furthermore, the Board notes that cardiac arrest with 
pulmonary edema, coronary artery disease, mitral valve 
regurgitation, acute renal failure and diabetes mellitus were 
not manifest during service or within one year of separation, 
and the appellant does not so claim.  Rather, she claims that 
his service-connected PTSD aggravated his coronary artery 
disease which ultimately lead to his death.  After careful 
review of the record, the Board finds that service connection 
for the veteran's cause of death is not warranted.

The veteran's death certificate indicates that he was 86 
years old when he died in December 2006 from cardiac arrest 
with pulmonary edema, mitral valve regurgitation and coronary 
artery disease as the underlying cause of death, and acute 
renal failure and diabetes mellitus II as other significant 
conditions contributing to the death.

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder (PTSD), residuals 
of shell fragment wound on the left wrist with osteoarthritis 
of first metacarpal (minor), residuals of shell fragment 
wound on the mid thoracic spine, and residuals scar shell 
fragment wound of the mid thoracic spine.  The disabilities 
were rated as 70, 20, 10 and 10 percent disabling 
respectively.

Morning reports of record do not show any evidence of 
treatment for or complaints of cardiac arrest, mitral valve 
regurgitation, pulmonary edema, coronary artery disease, 
diabetes mellitus II or renal failure.  A VA examination 
report of January 1986 noted the veteran's cardiovascular 
system as normal.  However, the veteran reported taking 
medication for high blood pressure.  No diabetes mellitus II 
was diagnosed at the time of the VA examination of January 
1986 and none was reported by the veteran.  Private medical 
treatment records of January 1998 note the veteran was being 
treated for coronary artery disease and hypertension.  
Records of April 1998 note treatment for diabetes mellitus.  

VA outpatient treatment records of December 2000 note that he 
had suffered a myocardial infarction in 1995 and had 
experienced angina on and off since then.  It was also noted 
he had hypertension for the past 40 years.  In December 2001 
he underwent an angiogram which revealed significant left 
main and multivessel coronary artery disease.  He underwent 
bypass surgery.  In November 2006 the veteran was 
hospitalized with atypical chest pains.  He died in December 
2006.  

The appellant has argued that the veteran's death should be 
service connected as his PTSD aggravated his coronary artery 
disease.  In letters she has stated that the nightmares the 
veteran experienced due to his PTSD were so intense, that she 
could no longer sleep with him as he would kick and punch all 
night long, and he would wake up every morning needing to 
take nitroglycerine to control symptoms of his coronary 
artery disease which were triggered by his nightmares.  VA 
outpatient medical treatment records of October 2003 note 
that the veteran sought treatment for chest pains he would 
experience mainly in the morning.  It was noted that he had 
possible angina chest pains which would occur mostly in the 
morning on awakening which may benefit from antianginal 
treatment.   

A VA medical opinion of September 2008 noted that the veteran 
had multiple other medical problems, including diabetes, 
hypertension, an abdominal aortic aneurysm, chronic 
obstructive lung disease, atrial affibrilation, and PTSD.  It 
further noted that he had numerous cardiac risk factors at 
the time of his first myocardial infarction, including 
advanced age, male sex, diabetes, hypertension, and 
hyperlipidemia.  He noted that the veteran had stopped 
smoking 30 years previously so this was no longer a risk 
factor.  The examiner went on to note that psychological 
stress or anxiety disorders have been considered somewhat 
associated with coronary artery disease, although these are 
much less contributory than the major risk factors.  He went 
on to state that he is frequently asked for his opinion 
concerning the proportional contribution of various risk 
factors to the development of coronary disease, but there are 
no studies or guidelines that address this apportionment, and 
any assertions would be largely speculative.  He went on to 
state that in the veteran's case, he concludes that he had 
many of the well established risk factors and that PTSD or 
any other psychological problems possibly contributed in a 
minor way.  In other words, he opined, I consider it "less 
than likely" that PTSD contributed any substantial portion 
of his risk for coronary artery disease compared to his other 
risk factors.

Upon careful review of the record, the Board has concluded 
that service connection for the cause of the veteran's death 
is not warranted.  As noted above, the Board observes that 
there is no indication of cardiac arrest with pulmonary 
edema, mitral valve regurgitation, coronary artery disease, 
acute renal failure and diabetes mellitus II in service or 
for many years thereafter.  There is also no indication that 
the veteran's service-connected disabilities were the 
immediate or underlying cause of death, or that they were 
etiologically related to the veteran's death.  Rather, 
specifically as to the PTSD the VA examiner in August 2008 
stated that PTSD contributed in a minor way to the veteran's 
coronary artery disease.  He went on to state that, I 
consider it "less than likely" that PTSD contributed any 
substantial portion of his risk for coronary artery disease 
compared to his other risk factors.  While the examiner 
established a connection between the veteran's PTSD and his 
coronary artery disease, he stated the contribution of PTSD 
to his coronary artery disease was minor.  As noted 
previously, in order to constitute the contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; and that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  The VA examiner's 
opinion does not establish that the veteran's PTSD 
substantially or materially contributed to the cause of 
death, but rather that it had a minor part in contributing to 
the veteran's coronary artery disease.  The veteran's 
service-connected PTSD did not affect a vital organ.  The 
most probative evidence establishes that although service-
connected disease or injury existed, the service-connected 
disabilities did not cause, or contribute substantially or 
materially to death.  Stated differently, there is no 
probative evidence that death was in fact caused by the 
veteran's service connected PTSD or any other disabilities.  

The Board has considered the appellant's assertions that the 
veteran's service-connected PTSD contributed substantially or 
materially in aggravating his coronary artery disease which 
ultimately caused his death.  However, while she is competent 
to state what she perceives through her senses, she is not, 
as a layperson, qualified to render a medical diagnosis or an 
opinion concerning medical causation.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  

In summary, the evidence establishes that the veteran's fatal 
disease processes were not present in service, within the 
first post-service year, or for many years thereafter.  There 
is a lack of evidence of pathology or treatment in proximity 
to service or within years of separation.  Furthermore, there 
is a lack of probative evidence that service-connected 
disability materially contributed to or accelerated death.  
Rather, the competent evidence establishes that the post 
service diagnosis is not related to service or service-
connected disability.  Accordingly, the claim of entitlement 
to service connection for the cause of the veteran's death 
must be denied.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


